DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 12, and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 3 is confusing because the non-ionic surfactant is optional, yet also in a range of from 0.5 to 4%, thus making it unclear whether the surfactant is required or not.
Claim 12 is a process of making the composition of claim 1, yet it does not include all the components of claim 1, namely the additional organic acid.  Claim 15 is rejected as depending from claim 12.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al, US 2017/0247644.
Li et al teach a hard surface cleaner comprising anionic surfactant, 1 to 10% acetic acid (pka 4.76), and 1 to 10% octanoic acid (claims 86-89 and 98).  Anionic surfactants, such as alkyl sulfates, and nonionic may be present in these compositions in preferred amounts of from 15 to 30% (¶87, 89, and 94), and they may have a pH as high as 5 (¶123).  It would have been obvious for one of ordinary skill in the art to formulate a composition comprising the three ingredients claimed at a pH of 5 as this precise combination is taught by the reference.
With respect to claim 4, anionic surfactants are required by the reference, but nonionic surfactants are not.
With respect to claim 5, all surfactants and organic acids have antibacterial properties.
With respect to claim 12, all cleaning compositions are packaged in a container of some sort.

Claims 1, 3, 5, 6, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bons et al, US 2017/0174912.
Bons et al teach a hard surface cleaner comprising 1% citric acid (pka 4.7), 3% caprylic acid, 3% nonionic surfactant, and phenoxyethanol (¶39, example B2).  Anionic surfactants and nonionic surfactants may be used in combination in these compositions and the anionic surfactant is present in a preferred amount of 5% (examples B6 and B7).  The pH of these compositions may be as low as 5 (¶17).  It would have been obvious to formulate a composition comprising 3% nonionic surfactant, 5% anionic surfactant, as well as organic acids and phenoxyethanol with confidence of forming an effective hard surface cleaner as these components and amounts are taught as preferred by the reference. 
With respect to claim 12, all cleaning compositions are packaged in a container of some sort.

Allowable Subject Matter
Claims 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES I BOYER whose telephone number is (571)272-1311. The examiner can normally be reached M-S 10-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 5712722817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES I BOYER/Primary Examiner, Art Unit 1761